internal_revenue_service department of the treasury number info release date index number uil washington dc person to contact telephone number refer reply to cc pa apjp b01 genin-121286-02 date date re dear this general information_letter is in response to your letter dated date addressed to the associate chief_counsel procedure administration regarding elections to credit overpayments against estimated_taxes for the next tax_year in your letter you present the following fact pattern a calendar_year corporate taxpayer elects to have the overpayment shown on its late filed federal_income_tax return for year eg extended due_date is september year and the return is filed december year to its estimated_tax liability for the subsequent tax_year year the entire overpayment is attributable to prepaid credits ie payments made before the unextended return_due_date in order to avoid a penalty under sec_6655 the overpayment would be need to be applied to the first installment of year estimated_tax due april year you pose the following questions what is the availability date of the overpayment reported on the late-filed return for year would the taxpayer’s election to have the year overpayment applied to its liability for year estimated_tax be honored by the irs if so would the overpayment be applied to the first installment of year estimated_tax prepaid credits are deemed paid as of the due_date of the return determined without regard to any extension of time to file whether the return is timely or late filed see sec_6513 and of the internal_revenue_code and irm the prepaid credits are available for crediting as of the return_due_date thus in your example the availability date for the overpayment is the due_date of the corporation return determined without extensions ie on march year sec_6402 provides that when a taxpayer has an overpayment of income_tax the taxpayer may elect to have all or part of the overpayment credited against the taxpayer’s estimated income_tax for the following year the irs would thus honor the election to have the year overpayment applied to its liability for year estimated_tax see also sec_301_6402-3 of the regulations on procedure and administration if the taxpayer has elected to credit the overpayment to the succeeding year’s estimated_tax liability the overpayment is applied to the unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax under sec_6654 and sec_6655 see revrul_99_40 1999_40_irb_441 in your example the overpayment is applied on april year to the extent necessary to avoid an addition_to_tax under sec_6655 we hope that this general information_letter will be helpful in understanding the credit elect provisions of the code if you have any questions please call at sincerely yours __________________ john j mcgreevy assistant to the branch chief branch administrative provisions and judicial practice
